This matter having initially come before the Court on the State's application for emergent relief, pursuant to Rule 2:9-8, seeking a review of an order of the Superior Court, Appellate Division, filed on April 4, 2019, which reversed the trial court's order for defendant's pretrial detention; and
A single justice of the Court having granted the State's application and imposed a temporary, stay pending the State's emergent motion for leave to appeal and for a stay (S-101-18); and
The Court having reviewed the parties' submissions and the record in this matter, including the parties' briefs to the Supreme Court, and for good cause shown; it is
ORDERED that leave to appeal is granted, and the order of the Appellate Division is summarily reversed, it appearing on this record that the trial court did not abuse its discretion in ordering defendant's pretrial detention. See State v. S.N., 231 N.J. 497 (2018). The trial court's order of detention is reinstated, and the temporary stay is vacated.
Jurisdiction is not retained.